DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support in the original specification for the claim limitations of “the second electrode directly contacting the conducting portion”, as recited in claim 1. 

	.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willmeroth et al. (US 2008/0179670, as disclosed in previous OA).
As for claim 1, Willmeroth et al. disclose in Figs. 9-10 and the related the text a semiconductor device, comprising: 
a first electrode 11/D, a first semiconductor region 12 provided on the first electrode 11, the first semiconductor region 12 being of a first (n) conductivity type and being electrically connected to the first electrode 11/D; 
a second semiconductor region 13 provided on the first semiconductor region 12, the second semiconductor region 13 being of a second (p) conductivity type; 
a third semiconductor region 14 selectively provided on the second semiconductor region 13, the third semiconductor region 14 being of the first (n) conductivity type; 

a gate electrode 21 provided on the first conductive portion (left portion 31) and the second conductive portion (right portion 31), in the second (vertical) direction with a second insulating portion 33 interposed, the gate electrode 21 opposing a portion of the first semiconductor region 12, the second semiconductor region 13, and the third semiconductor region in the first direction14, the gate insulating portion 22 being provided between the gate electrode 21 and the portion of the first semiconductor region 12, between the gate electrode 21 and the second semiconductor region 13, and between the gate electrode 21 and the third semiconductor region 14; and 2Application No. 16/416,441Docket No.: 1242236-0913-311 US Amendment dated July 26, 2021 
After Final Office Action of March 25, 2021a second electrode 51/S provided on the second semiconductor region 13, the third semiconductor region 14, and the gate electrode 21, the second electrode 51/S being electrically connected to the second semiconductor region 12, the third semiconductor region 13, and the conductive portion 31 (figs. 9-10), the second electrode 51/S (thermally/electrically) contacting the conductive portion (figs. 9-10).  

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmeroth et al. in view of Nakazawa et al. (US 8,604,563 as disclosed in previous OA).

Nakazawa et al teach in Fig. 3 and the related text the conductive portion 9a and the gate electrode 11a include an impurity, and an impurity concentration in a conductive portion 9a is lower than an impurity concentration in the gate electrode 11a (col. 14 lines 44-47).
Willmeroth et al. and Nakazawa el al. are analogous art because they both are directed vertical transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Qin et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gin et al. to include the conductive portion and the gate electrode include an impurity, and an impurity concentration in the conductive portion is lower than an impurity concentration in the gate electrode as taught by Nakazawa et al., in order to achieve reduction in resistance of the gate electrode (col. 14 lines 44-67 and col. 18 lines 1-15 of Nakazawa et al).

Response to Arguments
Applicant's response filed on 12/14/2021 is acknowledged and is answered as follows. 

The elected Embodiment of Figs. 1-3D do not disclose the second electrode 42a directly contacting the conductive portion 10.  Therefore, see the 35 U.S.C. 112 rejection above.  Figs. 1-3D shows the second electrode thermally/electrically contacting the conductive portion. 
Figs. 9-10 of Willmeroth et al. teach the second electrode 51/S thermally/electrically contacting the conductive portion 31.
Therefore, Willmeroth et al. still disclose the claimed invention.
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/TRANG Q TRAN/Primary Examiner, Art Unit 2811